Seevers, J.
i. practice-, fií$:Usettiemontwitb guardian. The only material question presented for determination is whether the guardian “exercised the same care and management of the affairs of his wards that any prudent man would exercise over his • „ . „ , . . ,. „ . . own affairs, which, the appellants insist, is the rule.
This depends upon the question whether the security taken was sufficient. If the security was sufficient when taken, and so continued, the appellants were in no manner injured by the accumulation of the interest.
The appellee insists this action is at law, and as such was tried in the Circuit Court. Therefore, the finding of said court has the force and effect of a verdict of a jury, and that the evidence was conflicting and, therefore, we cannot interfere with the order of the Circuit Court.
This position is correct. The evidence in relation to the value of the land when the mortgage was taken, and at the trial, was conflicting. There was evidence upon which the judgment below can be supported. Therefore, under the well established rule, we cannot interfere with the finding and order of the Circuit Court.
Affirmed.